UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


RUTHA TYREE,

               Petitioner,
       v.
                                                      Misc. No. 19-15 (TJK)
DITECH FINANCIAL, LLC et al.,

               Respondents.


                                 MEMORANDUM OPINION

       Maurice Tyree, on behalf of the estate of Petitioner Rutha Tyree, initiated this action by

filing a document titled an “Official Stipulated Final Judgment and Order for Criminal Penalties,

Permanent Injunction, and Other Equitable Relief Under Seal of the United States” on February

4, 2019. ECF No. 1. In that filing, he contends that ten entities he refers to as the Respondents,

including the city of Chicago, the Social Security Administration, and the Internal Revenue

Service, have agreed to the entry of a stipulated final judgment against them in an unidentified

action. Id. at 2. The stipulated final judgment imposes criminal penalties against them under the

Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. Id. Further, the document

characterizes Respondents’ allegedly-illegal acts—which relate to the mailing of several debt-

collection letters to Petitioner, id. at 4–5—as “terrorism” and grants the Department of

Homeland Security the authority “to take action” against Respondents, id. at 11. And finally, the

filing awards Petitioner’s estate approximately $6,500,000.00 in damages resulting from

Respondents’ alleged criminal activity. Id. at 12.

       It is well-settled that an action “may be dismissed on jurisdictional grounds when it ‘is

patently insubstantial, presenting no federal question suitable for decision.’” Tooley v.

Napolitano, 586 F.3d 1006, 1009 (D.C. Cir. 2009) (quoting Best v. Kelly, 39 F.3d 328, 330 (D.C.
Cir. 1994)). A “patently insubstantial” claim is one that is “flimsier than ‘doubtful or

questionable’—[it] must be ‘essentially fictitious.’” Best, 39 F.3d at 330 (quoting Hagans v.

Lavine, 415 U.S. 528, 536–39 (1973)). Such claims may be dismissed sua sponte “prior to

service on the defendants pursuant to Fed. R. Civ. P. 12(h)(3) when, as here, it is evident that the

court lacks subject matter jurisdiction.” Evans v. Suter, Civ. No. 09-5242, 2010 WL 1632902,

at *1 (D.C. Cir. Apr. 2, 2010).

       The claims in Maurice Tyree’s filing that initiated this action are patently insubstantial.

Although he filed what he contends is a final stipulation agreed to by all parties, he is the only

signee, and he fails to identify the proceeding to which the stipulation relates. His filing,

therefore, appears to be an attempt to induce the Court to enter judgment in a nonexistent action.

Moreover, he requests that the Court impose criminal penalties under the Fair Debt Collection

Practices Act, which only provides for civil remedies. See 15 U.S.C. § 1692k. To the extent that

he seeks to bring civil claims under that Act, he must file a complaint, unlike the one here, that

meets the pleading standards under Fed. R. Civ. P. 8(a). In fact, the instant filing is predicated

on an agreement between the parties that appears to be “essentially fictitious” and thus presents

no federal question suitable for decision, even accounting for the less stringent standards to

which pro se litigants’ pleadings are held. See Haines v. Kerner, 404 U.S. 519, 520 (1972).

       For the above reasons, in a separate order, the Court will dismiss this action for lack of

subject-matter jurisdiction.



                                                              /s/ Timothy J. Kelly
                                                              TIMOTHY J. KELLY
                                                              United States District Judge

Date: April 15, 2019



                                                  2